Case 1:17-cv-00052-IMK-MJA Document 112 Filed 07/02/19 Page 1 of 2 PageID #: 969



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 SCOTT T. BALLOCK,

                   Plaintiff,

 v.                                       CIVIL ACTION NO. 1:17CV52
                                               (Judge Keeley)

 ELLEN   RUTH COSTLOW,
 STATE   TROOPER MICHAEL KIEF,
 STATE   TROOPER RONNIE M. GASKINS, and
 STATE   TROOPER CHRIS BERRY,

                   Defendants.


   ORDER DENYING DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL
  [DKT. NO. 111] AND DIRECTING COUNSEL FOR DEFENDANTS TO RE-FILE

         On July 2, 2019, defendants Michael Kief, Ronnie M. Gaskins,

 and Chris Berry filed a motion for leave to file a Memorandum in

 Support of Motion for Summary Judgment and, if necessary, a Motion

 for Leave to Exceed Page Limits under seal. Pursuant to L.R. Civ.

 P. 26.05(b), parties seeking such leave are required to include the

 proposed documents to be filed under seal as an attachment to the

 motion, and to file a memorandum of law which contains the reasons

 why sealing is necessary, including the reasons why alternatives to

 sealing, such as redaction, are inadequate, the requested duration

 of the proposed seal, and a discussion of the propriety of sealing.

 Because the defendants failed to do so, the Court DENIES the motion

 (Dkt. No. 111) and DIRECTS counsel for the defendants to re-file

 the motion in accordance with the local rules.
Case 1:17-cv-00052-IMK-MJA Document 112 Filed 07/02/19 Page 2 of 2 PageID #: 970



 BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

   ORDER DENYING DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL
   [DKT. NO. 111] AND DIRECTING COUNSEL FOR DEFENDANTS TO RE-FILE

       The Clerk is directed to transmit copies of this Order to

 counsel of record.

 DATED: July 2, 2019

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                            UNITED STATES DISTRICT JUDGE




                                       2
